MURDOCK, Judge,
dissenting.
I respectfully dissent; I would reverse the trial court’s judgment in its entirety and remand the cause for a new trial. I write separately to comment only on the issue of the disqualification of the daughter’s testimony.
This is a child-custody case. The trial court disqualified the testimony of one of the two children whose custody is at issue; the child was 13 years old at the time of the custody hearing. The trial court disqualified the daughter as a witness based on its conclusion that there had been a violation of “the rule,” see Rule 615, Ala. R. Evid., and that this violation justified a disqualification of the witness. I can find no such violation of the rule in the record before us.